motion to set aside a judgment based on fraud be filed no more than six
                  months after the date that written notice of entry of the judgment or order
                  was served. Written notice of the entry of the order approving the
                  stipulated judgment was filed more than six months before appellant filed
                  her NRCP 60(b) motion. The district court therefore did not abuse its
                  discretion in denying the motion. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                                Parrakiirr


                                                             cTis
                                                                Saitta


                  cc:   Hon. Ronald J. Israel, District Judge
                        Patricia K. Purcell
                        Kern & Associates, Ltd.
                        Eighth District Court Clerk




SUPREME COURT
        OF
      NEVADA
                                                        2
(0)   947A '40P